DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 31, 2021.  The rejections are stated below.  Claims 1, 4, 8, 15, and 22-37 are pending and have been examined.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.


Response to Amendment/Arguments
3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments filed 5/14/2020 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Claim 1 recites a performance module that utilizes performance information and portfolio risk/return values and profiles of a lender to remove and reallocate loans to other portfolios and as a whole provides a novel solution for managing loans post underwriting during performance. Thus, the claim as a whole is more than using a general computer for underwriting and risk assessment but recites a practical application beyond conventional methods of organizing human activity and economic processes”. The instant claims are similar to those in SAP America because the advance lies solely within the finance field and entirely in the realm of abstract ideas.  The focus of the claims is on a new accounting method for a stable value investment product.  As demonstrated by the courts, an advance of this nature is ineligible for patenting.  Here, the generic use of computers does not amount to a technical improvement. Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their generic functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  Here, the involvement of the generic computer products does not amount to a practical application of the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.


Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or 1. See MPEP 2103(c).  

Not Positively Recited
5.	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
“wherein the dynamic lending method… stored in a computer readable storage device…” (Claim 15– there’s no positively recited step of the dynamic lending method performing the instructions stored on the computer readable storage device.).




Intended Use
6.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 15 recites “receiving… to create a loan…”. The limitation of “to create a loan” is intended use and not given patentable weight. 

	Claim 15 recites “utilizing….to assign…”. The limitation of “to assign” is intended use and not given patentable weight. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	 Claims 1, 4, 8, 15, and 22-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of risk management
8.	Claim 1 is directed to the abstract idea of risk management without significantly more” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk).] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites a dynamic lending system, comprising: instructions stored on a …… configured to implement the dynamic lending system, ……. is associated with ……, wherein the server comprises inputs and outputs with a ……, ……, and a ….., wherein the server comprising a plurality of ……..
wherein the plurality of modules comprises:
 a ……… configured to receive borrower characteristics including credit information and loan details to for a borrower, wherein the borrower accesses the …… via an ……. with facilitation of a …….;
……. configured to receive input lender information including risk/return parameters for a lender and create a loan portfolio having portfolio having a portfolio risk/return range for loans in the portfolio risk/return profile;
…….. configured to assign a risk value to a loan based upon the credit information and the loan details of the borrower; and
……. configured to create loans and allocate the loans or portions of loans to one or more portfolios based on the risk value of the loan and portfolio risk/return profiles; and 
…….. including instruction to utilize performance information and the loan details for the borrower for the loan to increase or decrease the risk value associated with the loan and the loan module utilizing the increased or decreased risk value of the loan to adjust a portfolio risk/return value and if the adjusted portfolio risk/return value is outside a portfolio risk/return range removing the loan from the portfolio and reallocating the loan to one or more other portfolios utilizing the portfolio risk/return profiles of other 
9.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a computer readable data storage device, server, backend system, processor, power source, borrower module, lender module, risk assessment module, loan module, performance module merely uses a computer as a tool to perform an abstract idea. The use of “receiving, assign, and allocating” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
10.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computer readable data storage device, server, backend system, processor, power source, borrower module, lender module, risk assessment module, loan module, 
The limitations of claims 4, 8, and 22-37 further defines the abstract idea. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
11.	Claims 1, 4, 8, 15, and 22-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
12.	Claim 1 recites “a borrower module… wherein the borrower access… with facilitation of a device”, “a performance module… to utilize… loan module utilizing… utilizing the portfolio risk/return… so that the portfolio risk/return profiles… is within…” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

13.	Claim 15 recites “utilizing.. to assign…”, “allocating… utilizing… to adjust……” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the 

14.	Claim 1 is directed to “a cloud computing system”. However, each claim recites steps or functions performed by a user, such as "a borrower module… wherein the borrower access”. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention. Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.  (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011);


15.	Claim 15 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e., “ “receiving,” “utilizing,” “receiving, allocating,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is 

16.	Claim 8 recites “… lender includes a plurality of portfolios…”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.’”  The limitation of “… lender includes a plurality of portfolios…” is not found in the Specification. -In re Katz, 97 USPQ2d 1737 (CAFC 2011)
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 4, 8, 15, and 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 



Hybrid
18.	Claim 1 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 1 is drawn to a product includes the recitation of “instructions stored…”, “A dynamic lending system…: instructions… implement the dynamic lending system…”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 1 to be drawn to either a product, process, or non-transitory computer readable medium.  Dependent claims 4, 8, 

19.	Claim 1 makes reference to multiple statutory classes of invention. Claim 1 is directed to “system.” However, each claim recites steps or functions performed by a user, such as "a borrower module… wherein the borrower access…”.. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention.  Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.   (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).

20.	Claim 22 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. The claim includes a system with an action that is not associated with anything (neither a user nor any structure) that is a hybrid claim problem (Rembrandt); and 
\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 22 includes the recitation of “……determined……”. In light of this conflicting evidence, a person of ordinary skill in the 

21.	Claim 29 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. The claim includes a system with an action that is not associated with anything (neither a user nor any structure) that is a hybrid claim problem (Rembrandt); and 
\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 22 includes the recitation of “….is calculated”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 1 to be drawn to either a product, process, or non-transitory computer readable medium.

Means-Plus-Function
22.	Claim 1 recites:
“…instructions… computer readable data storage device configured to implement…”, “borrower module”, “lender module”, “risk assessment module”, “loan module”, “performance module including instructions to utilize… the loan module utilizing…  ”.
  ”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.  

24.	Claim 15 recites “…wherein the dynamic lending method is configured”. Claim limitation, ““…wherein the dynamic lending method is configured”, in  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.  Dependent claims 31-37 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Unclear Scope
25.	Claim 1 recites “A dynamic lending system…: instructions… implement the dynamic lending system…” Based on the term “the dynamic lending system”, the system comprises “instructions stored on a computer readable storage device”. However, the claim subsequently recites “a borrower module…”…etc. Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).


26.	Claim 1 recites a “dynamic lending system” comprising “instructions” and “a computer readable data storage device”. It also recites a “server” comprising a “borrower module… via an internet browser with facilitation of a device”, “lender module…”, …, “a performance module…”. Therefore, it is unclear whether the system comprises the “instructions” and “computer readable data storage device” or the instructions, device and additionally the “server” and “device”.  

Antecedent Basis
27.	Claim 15 recites “…utilizing….for the loan”.  The “receiving” step merely recites “….to create a loan.” There is insufficient antecedent basis for this limitation in the claim.
39.	An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

29.	Claims 1, 4, 8, 15, and 22-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shavit et al. [US Pub No. 20070061248 A1] in view  Anderson et al. [US Pub No. 2008/0301038 A1].

30.	Regarding claims 1 and 15, Shavit disclose a dynamic lending system and method for dynamically facilitating peer-to-peer lending:
instructions stored on a computer readable data storage device configured to implement the dynamic lending system (0044, 0152), wherein the computer readable storage device is associated with a server, wherein the server comprises inputs and outputs with a backend system, a processor, and a power source, wherein the server comprising a plurality of modules wherein the plurality of modules (0044, 0152) comprises:
 	a borrower module configured to receive borrower characteristics including credit information and loan details for a borrower wherein the borrower accesses the dynamic lending system via an internet browser with facilitation of a device (0082, 0097);
a lender module configured to receive input lender information including risk/return parameters for a lender and create a loan portfolio having a portfolio risk/return profile (0072, 0080, 0081, 0294-0295);

Shavit does not disclose however Moore teaches a loan module configured to create loans and allocate the loans or portions of loans to one or more portfolios based on the risk value of the loan and portfolio risk/return profiles (Anderson 0027).  
Shavit does not disclose however Anderson teaches a performance module including instruction to utilize performance information and the loan details for the borrower for the loan to increase or decrease the risk value associated with the loan and the loan module utilizing the increased or decreased risk value of the loan to adjust a portfolio risk/return value and if the adjusted portfolio risk/return value is outside a portfolio risk/return range removing the loan from the portfolio and reallocating the loan to one or more other portfolios utilizing the portfolio risk/return profiles of other portfolios so that the portfolio risk/return values of the one or more the other portfolios is within the portfolio risk/return range and align with the portfolio risk/return profiles (Anderson 0055).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Anderson.  The rationale to combine the teachings would be for allocating financial risk associated with loan between sellers of goods or services and providers of loans.

31.	Regarding claim 4, Shavit in view of Anderson disclose the dynamic lending system of claim 3, wherein the performance information and loan details for the borrower includes a payment history of the borrower (Shavit 0076).

claim 8, Shavit in view of Anderson disclose the dynamic lending system of claim 7, wherein the lender includes a plurality of portfolios including one or more loans associated with each of the plurality of portfolios (Shavit 0150).

33.	Regarding claim 22, Shavit in view of Anderson disclose wherein the risk value of the loan is determined utilizing a total amount of the loan and credit or payment history of the borrower (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

34.	Regarding claim 23, Shavit in view of Anderson disclose wherein the risk value of the loan is a numerical value between 1 and 10 (Moore 0116).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

claim 24, Shavit in view of Anderson disclose herein the portfolio risk/return range includes a low, medium and high portfolio risk/return range (Moore 0116).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

36.	Regarding claim 25, Shavit in view of Anderson disclose wherein the low portfolio risk/return range has a portfolio risk/return value less than 4 (Moore 0045.  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

37.	Regarding claim 26, Shavit in view of Anderson disclose wherein the medium portfolio risk/return range has a portfolio risk/return value between 4 and 6 (Moore 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

38.	Regarding claim 27, Shavit in view of Anderson disclose wherein the high portfolio risk/return range has a portfolio risk/return value greater than 6 (Moore 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

39.	Regarding claim 28, Shavit in view of Anderson disclose wherein the portfolio risk/return value for the portfolio is calculated using portfolio loan amounts and the associated risk values (Moore 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

claim 29, Shavit in view of Anderson disclose wherein the portfolio risk/return value is calculated based upon a sum of a weighted risk value of each of the loans in the portfolio (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

41.	Regarding claim 30, Shavit in view of Anderson disclose wherein the loan is reallocated to the other portfolio using the other portfolio risk/return value and risk/return range (Moore 0096).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

42.	Regarding claim 31, Shavit in view of Anderson disclose wherein the risk value of the loan is a numerical value between 1 and 10 (Moore 0096).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

43.	Regarding claim 32, Shavit in view of Anderson disclose wherein the portfolio risk/return range includes a low, medium and high portfolio risk/return range (Moore 0116).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

44.	Regarding claim 33, Shavit in view of Anderson disclose wherein the low portfolio risk/return range has a portfolio risk/return value less than 4 (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.


45.	Regarding claim 34, Shavit in view of Anderson disclose wherein the medium portfolio risk/return range has a portfolio risk/return value between 4 and 6 (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

46.	Regarding claim 35, Shavit in view of Anderson disclose wherein the high portfolio risk/return range has a portfolio risk/return value greater than 6 (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

47.	Regarding claim 36, Shavit in view of Anderson disclose wherein the portfolio risk/return value is increased or decreased based upon a sum of a weighted risk value for each of the loans in the portfolio (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to 

48.	Regarding claim 37, Shavit in view of Anderson disclose wherein the portfolio risk/return value is increased or decreased using loan amounts and the risk values for the loans in the portfolio (Moore 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Moore.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)